Case 0:21-cv-61209-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 1 of 5




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF FLORIDA
                                        CASE NO.
 JULIA HOPPLE,
        Plaintiff,

vs.

THE JOINT COMMISSION ON ACCREDITATION
OF HEALTHCARE ORGANIZATIONS d/b/a THE
JOINT COMMISSION
        Defendant.
                                       /

                      COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff sues Defendant and alleges:

                                     Preliminary Allegations

 1.     Plaintiff, Julia Hopple, is a citizen of the United States and resident of Broward County,

 Florida.

 2.     Defendant, The Joint Commission on Accreditation of Healthcare Organizations, is a-not-

 for-profit Illinois corporation, that operates across the United States including in Broward County,

 Florida and is doing business as The Joint Commission.

 3.     This is a civil action seeking judgment, relief and/or damages brought pursuant to 42

 U.S.C. §§12101, et seq., as amended (ADA), for discrimination based on a disability and the failure

 to accommodate same.

 4.     Jurisdiction of this Court is invoked pursuant to 28 U.S.C. §1331 (federal question),

 1343(a)(4), and the Florida Civil Rights Act of 1992 (FCRA). Mrs. Hopple’s state law claims arise

 out of the same common nucleus of facts and therefore supplemental jurisdiction is invoked

 pursuant to 28 U.S.C. §1367.




                                                -1-
Case 0:21-cv-61209-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 2 of 5




 5.      Venue is proper here pursuant to 28 U.S.C. §1391(b), Plaintiff was employed in this

 jurisdiction and “a substantial part of the events or omission giving rise to these claims occurred”

 within this jurisdiction.

 6.      At all relevant times, Plaintiff was suffering from a disability as defined by 29 C.F.R.

 §1630.2(g).

 7.      Plaintiff’s Parkinson’s Disease symptoms substantially limit her ability to stand, walk, and

 perform manual activities if she is required to be confined to a small space/sit for long hours such

 as is required on cross country flights.

 8.      Upon arrival at West coast airports, Plaintiff’s muscles stiffen to the point where she has

 trouble walking and she is at risk of falling on an episodic basis.

 9.      Upon information and belief, at all relevant times, Defendant was an employer as defined

 by the ADA and FCRA in that Defendant employed fifteen (15) or more employees during the

 relevant calendar years, in fact its website boasts that it employs 1,000 people in its surveyor force.

 10.     On or about February 7, 2012, Plaintiff began her employment as a Surveyor with

 Defendant, The Joint Commission.

 11.     During her employment she was considered a good and reliable employee, with no history

 of disciplinary, performance, or attendance issues.

 12.     On or about May 2018, Plaintiff requested an accommodation to limit her travel to East

 and Central Time Zones since her medical condition worsened on long flights, creating extreme

 discomfort, and putting Plaintiff in danger of falling.

 13.     On or about January 2019, Mrs. Hopple’s accommodations request was granted.

 14.     Mrs. Hopple continued to perform her job functions as limited by the accommodation she

 requested without incident for the next six (6) months.



                                                  -2-
Case 0:21-cv-61209-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 3 of 5




 15.    Mrs. Hopple’s reasonable accommodations were abruptly cancelled by the Defendant in

 July 2019 when she notified her superiors of a conflict of interest, as she was required to do,

 regarding one of the facilities she was set to survey, which was located in Pennsylvania.

 16.    Instead of rescheduling her for an East coast assignment, she was purposefully assigned to

 the West coast.

 17.    Mrs. Hopple attempted to resolve the issues with her employer, however, the Joint

 Commission refused to participate in the interactive process, and nothing was done to address her

 working conditions.

 18.    Mrs. Hopple was forced to retire, due to the cancellation of her reasonable accommodations

 request and Defendant’s refusal to engage in the interactive process after the cancellation, effective

 August 31, 2019.

 19.    Mrs. Hopple made diligent efforts to mitigate her damages by finding equivalent work, but

 she was unable to do so.

 20.    Mrs. Hopple filed a timely dual charge of discrimination with the Florida Commission on

 Human Rights (FCHR) and the U.S. Equal Employment Opportunity Commission (EEOC).

 21.    More than 180 days have passed since Mrs. Hopple filed her charge of discrimination on

 or about October 3, 2019.

 22.    The EEOC issued a letter of determination and Notice of Right to Sue, which was received

 on March 11, 2021.

              COUNT I – AMERICANS WITH DISBILITIES ACT (“ADAAA”)

 23.    Plaintiff realleges, adopts, and incorporates by reference the allegations in paragraphs one

 (1) through twenty-two (22) as though alleged originally herein.




                                                 -3-
Case 0:21-cv-61209-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 4 of 5




 24.      As a result of Defendant’s actions as described above, Mrs. Hopple suffered injury and

 damages, including but not limited to economic damages for lost benefits, and she seeks

 compensatory damages for the humiliation and indignity of being discriminated against.

          WHEREFORE, Plaintiff demands judgment against Defendant for compensatory

 damages including but not limited to damages for pain and suffering, mental anguish,

 inconvenience and loss of dignity, punitive damages, and costs and attorney’s fees, all to the fullest

 extent permitted by law.

                     COUNT II – FLORIDA CIVIL RIGHTS ACT (“FCRA”)

       25. Plaintiff realleges, adopts, and incorporates by reference the allegations in paragraphs one

          (1) through twenty-two (22) as though alleged originally herein.

 26.      As a result of Defendant’s actions as described above, Mrs. Hopple suffered injury and

 damages, including but not limited to economic damages for lost benefits, and she seeks

 compensatory damages for the humiliation and indignity of being discriminated against.

          WHEREFORE, Plaintiff demands judgment against Defendant for compensatory

 damages including but not limited to damages for pain and suffering, mental anguish,

 inconvenience and loss of dignity, punitive damages, and costs and attorney’s fees, all to the fullest

 extent permitted by law.


                                       PRAYER FOR RELIEF

       WHEREFORE, Plaintiff, Julia Hopple, prays that this Honorable Court enter an order as

 follows:

       A) Declaring that Defendant violated Plaintiff’s rights under the Americans with Disabilities
          Act and the ADA Amendments Act of 2008 as set forth herein;




                                                  -4-
Case 0:21-cv-61209-JIC Document 1 Entered on FLSD Docket 06/09/2021 Page 5 of 5




    B) Declaring that Defendant violated Plaintiff’s rights under the Florida Civil Rights Act as
    set forth herein;

    C) Appropriate injunctive relief, including but not limited to reinstatement of Julia Hopple’s
    position with The Joint Commission;

    D) Back pay in an amount to be determined at trial;

    E) In the event reinstatement is not granted, front pay;

    F) Compensatory and consequential damages, including for emotional distress against
    defendant The Joint Commission;

    G) Punitive damages against defendant The Joint Commission;

    H) Pre-judgment and post judgment interest at the highest lawful rate;

    I) Attorneys’ fees and costs of this action; and

    J) Granting such other relief this Court deems just and proper.
                                       Request for Jury Trial

        The Plaintiff demands a jury trial on all issues so triable in this matter.


                                               Respectfully submitted,

                                               HEVIA LAW FIRM
                                               2525 Ponce De Leon Blvd., Suite 300
                                               Coral Gables, FL 33134
                                               Tel: 786-441-5120 | Fax: 786-743-5600
                                               eService: Susy@HeviaLawFirm.com


                                               By: /s/ Anthony C. Hevia, Esq.
                                               Anthony C. Hevia, Esq.
                                               Fla. Bar No.: 41148
                                               Email: Anthony@HeviaLawFirm.com
                                               Courtney A. Salas, Esq.
                                               Fla. Bar No.: 1010412
                                               Email: Courtney@HeviaLawFirm.com

                                                 -5-
